DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received July 21, 2020.  Claims 96-114 are currently pending and under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see [00315]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Allowable Subject Matter
The closest prior art is Steemers (WO 2012/061832). Steemers teaches a method for preparing multiple tagged DNA with the use of physical compartmentalization such as nanodrops or microwells (see FIG 34 and 35). Steemers teaches combining DNA fragments beads in separate compartments, wherein each bead comprises an oligonucleotide immobilized thereon, said oligonucleotide comprising a tag-containing sequence (see FIG 34 and 35). Steemers teaches wherein the oligonucleotides comprise uniquely indexed transposons or identifier sequences (i.e. a tag sequence) (page 49, lines 25-27). Steemers teaches wherein the oligonucleotides are cleaved 
Regarding the recitation of “long fragments”, the specification defines “long fragments” as follows: ““Long fragments” are polynucleotides greater than 10 kb in length” ([0074]). Steemers teaches wherein the average distance in a target nucleic acid between integrated transposon sequences is at least about 200, 500, 1000, 5 kb, 6 kb, 7 kb, 8, kb, 90 kb, 100 kb, 200 kb, 300 kb, 400 kb, 500 kb, 600 kb, or 700 kb or more consecutive nucleotides (page 37, lines 11-20), thereby indicating that the method is intended to be applied to very large target nucleic acid molecules.
Regarding (iii), Steemers teaches wherein the complexity of the barcode sequences should be larger than the number of individual molecules to be tagged. Steemers teaches wherein a random pool of oligonucleotides having a certain length such as 5 or 10 nucleotides is desirable. Steemers teaches wherein the code space of the pool of barcode sequences is 4n (see page 42, lines 5-14). Therefore, Steemers teaches wherein there are 45=1024 and even 410= 1,048,576 different barcode tag sequences.
However, the recitation “without the use of compartmentalization such as nanodrops” refers to a negative limitation of the claim. This limitation clearly excludes not only the use of nanodrops but also the use of other physical compartmentalizations.
Steemers’ disclosure for preparing multiply tagged DNA using beads comprising immobilized oligonucleotides comprising tags includes the instruction to use compartmentalization (see page 49 and FIG 34 and 35) as discussed above, and therefore does not teach wherein the multiply tagged genomic DNA is prepared without the use of physical compartmentalization such as nanodrops. 
Steemers’ disclosure “In particular embodiments, different target nucleic acids can be 
The prior art as a whole did not provide sufficient motivation to modify the method of Steemers that comprised the use of physical compartmentalization by doing so without the use of physical compartmentalization. Steemers illustrates that this physical compartmentalization advantageously associates individual beads with individual DNA molecules (see page 49 and FIG 34 and FIG 35).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 96-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,023,910  in view of Steemers (WO 2012/061832) and Barbee (Barbee et al. (2008) Analytical Chemistry, 80:2149-2154).
The patented claims teach a method of preparing multiply tagged DNA in a single reaction mixture without the use of nanodrops (see patented claim 1) (i.e. without the use of physical compartmentalization such as nanodrops), wherein the DNA is genomic DNA (see patented claim 5), by combining a plurality of DNA fragments comprising DNA genomic DNA sequences with a population of beads comprising oligonucleotides immobilized thereon, said oligonucleotides comprising a tag-containing sequence, each tag-containing sequence comprising a tag sequence, wherein the oligonucleotides immobilized on the same bead have the same tag-containing sequence, and different beads have different tag sequences (see patented claim 1). The patented 

The patented claims do not teach that the population of beads comprises, in aggregate, at least 10,000 different tag sequences.
However, Steemers teaches a method for preparing multiple tagged DNA with the use of physical compartmentalization such as nanodrops or microwells (see FIG 34 and 35). Steemers teaches combining DNA fragments beads in separate compartments, wherein each bead comprises an oligonucleotide immobilized thereon, said oligonucleotide comprising a tag-containing sequence (see FIG 34 and 35). Steemers teaches wherein the oligonucleotides comprise uniquely indexed transposons or identifier sequences (i.e. a tag sequence) (page 49, lines 25-27). Steemers teaches wherein the oligonucleotides are cleaved from the beads and then multiple copies of a tag sequence is incorporated into the DNA to produce tagged fragments, wherein a plurality of the DNA fragments are from a single bead due to the compartmentalization (see page 49, lines 10-33 and FIG. 36). Steemers teaches wherein the input DNA is genomic DNA (page 34, lines 1-6). 
Regarding (iii), Steemers teaches wherein the complexity of the barcode sequences should be larger than the number of individual molecules to be tagged. Steemers teaches wherein a random pool of oligonucleotides having a certain length such as 5 or 10 nucleotides is desirable. Steemers teaches wherein the code space of the pool of barcode sequences is 4n (see page 42, lines 5-14). Therefore, Steemers teaches wherein there are 45=1024 and even 410= 1,048,576 different barcode tag sequences.

Regarding the recitation of “long fragments”, the specification defines “long fragments” as follows: ““Long fragments” are polynucleotides greater than 10 kb in length” ([0074]). 
The patented claims do not teach the length of the nucleic acid fragments.


The patented claims do not teach wherein each bead comprises at least 1000 copies of the same oligonucleotide immobilized thereon.
However, Barbee similarly teaches method for the assembly of high-density DNA arrays (see Figure 1). Barbee teaches wherein the beds comprise approximately 150,000 oligonucleotides per bead (page 2151, column 1, paragraph 2). Barbee teaches that such high-density arrays are advantageous because they can significantly increase the throughput and capacity of the emerging genome sequencing technologies (page 2154, column 2, paragraph 1).

It would have been obvious to one of ordinary skill in the art to have modified the method of the patented claims by utilizing a population of beads having an aggregate of more than 1 million different tags as described by Steemers for the advantage of uniquely identifying the DNA fragments. It further would have been obvious to have utilized long fragments greater than 10 kb as described by Steemers for the advantage of obtaining a large amount of nucleotide sequence information. It further would have been obvious to have immobilized 150,000 olignucleotides per bead for the advantage of increasing the throughput of the method as described by Barbee.

	For additional limitations of the instant claims, see the additional teachings of the patented claims.

Claims 96-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,557,166.
The patented claims teach a method of preparing multiply tagged genomic DNA for sequence analysis by providing a reaction mixture comprising long fragments of genomic DNA and a population of beads wherein the reaction mixture is not compartmentalized into aliquots or nanodrops (see patented claim 1). The patented claims further teach wherein each bead comprises at least 1000 oligonuleotides immolibilized thereon, said oligonucleotides comprising a tag-containing sequence, wherein the oligonucleotides immobilized on the same bead comprise the same tag-containing sequence (see patented claim 1). The patented claims teach wherein the population of beads comprises, in aggregate, at least 1000 different tag sequences and wherein the long fragments are from 5 kb to 750 kb in length (see patented claim 1). The patented claims further teach producing tagged long fragments by incorporating multiple copies of a tag sequence into at least some of the long fragments, wherein a plurality of the tagged long fragments said multiple copies are from a single bead (see patented claim 1). Patented claim 27 further teaches wherein the population of beads comprises in aggregate, at least 10,000 different tag sequences. Accordingly, the instant claims are anticipated by the patented claims. 
For additional teachings of the instant claims, see the teachings of the patented claims.

Claims 96-114 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, and 11-23 of copending Application No. 15/993,418 in view of Steemers (WO 2012/061832) and Barbee (Barbee et al. (2008) Analytical Chemistry, 80:2149-2154).
The copending claims teach a method of preparing multiply tagged target DNA molecules comprising combining in a single mixture without physical compartmentalization target DNA molecules and a population of beads under conditions that promote interaction of an individual 

The copending claims do not teach that the population of beads comprises, in aggregate, at least 10,000 different tag sequences.
However, the teachings of Steemers is discussed above.

Regarding the recitation of “long fragments”, the specification defines “long fragments” as follows: ““Long fragments” are polynucleotides greater than 10 kb in length” ([0074]). 
The copending claims do not teach the length of the nucleic acid fragments.
However, the teachings of Steemers is discussed above.

The copending claims do not teach wherein each bead comprises at least 1000 copies of the same oligonucleotide immobilized thereon.
However, the teachings of Barbee is discussed above.

It would have been obvious to one of ordinary skill in the art to have modified the method of the copending claims in view of Steemers and Barbee in the same way and for the same reasons as discussed above.
For additional teachings of the instant claims, see the teachings of the copending claims.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
February 25, 2021